Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
Acknowledgement is hereby made of receipt and entry of the communication filed on Jan. 5, 2021. Claims 1-5 and 7-8 are pending and currently examined. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-5 and 7-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The base claim 1 recites “A composition comprising at least HPV E6-E7 fusion antigen selected from the group consisting of: HPV39 and HPV45”. The term “HPV E6-E7 fusion antigen” refers to a polypeptide antigen, it is not clear how an E6-E7 fusion antigen is selected from HPV45 and HPV39, both of which refer virus types. 
To expedite examination, claim 1 is broadly interpreted to read on an HPV E6-E7 fusion protein comprising a fragment of E6 or E7 protein of HPV45 or 39, as specified in claim 2. Such a “fragment” of protein can be a sequence of as few as 2 consecutive amino acids.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2, 5 and 7-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Weiner et al. (US 2012/0053509 A1, published on March 1, 2012, submitted in IDS filed on Dec. 27, 2017).
The base claim 1 is directed to a composition comprising at least one nucleotide sequence comprising an HPV E6-E7 fusion antigen selected from the group consisting of: HPV39 and HPV45. Claim 2 specifies nucleotide sequences of the HPV E6-E7 fusion protein of claim 1. 
As indicated in the 112(b) rejection above, claim 1 is broadly interpreted to read on an HPV E6-E7 fusion protein comprising a fragment of E6 or E7 protein of HPV45 or 39. Such “fragment” of a protein can be a sequence of as few as 2 consecutive amino acids.
Weiner et al. teaches E6/E7 fusion proteins of HPV 6, HPV11, HPV33 and HPV 58, and nucleotide sequences encoding them. See e.g. Example 1 and SEQ ID Nos: 1-6. Weiner et al. teaches that the HPV E6-E7 fusion protein may be used as a vaccine to induce a therapeutic or prophylactic immune response, and that the means to deliver the immunogen is a DNA vaccine, a recombinant vaccine, a protein subunit vaccine, a composition comprising the immunogen, an attenuated vaccine or a killed vaccine. See e.g. PGPub [0026]. It teaches that genetic constructs may be administered by means including, but not limited to, electroporation methods and devices, traditional syringes, needleless injection devices, or "microprojectile bombardment gone guns". See e.g. PGPub [0070].
According to the interpretation of claim 1 above, the E6/E7 fusion proteins of HPV 6, HPV11, HPV33 and HPV 58 disclosed in Weiner et al. comprise at least a 2-aa peptide that reads on “peptide comprising a fragment of” SEQ ID NO: 25 or 26.
Accordingly, Weiner et al. anticipates claims 1-2, 5 and 7-8.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2 and 5-9 are rejected under 35 U.S.C. 103 as being unpatentable over Weiner et al. (US 2012/0053509 A1, published on March 1, 2012), as applied above, and Yan et al. (Vaccine 27 (2009) 431–440), in view of Munoz (Journal of Clinical Virology 19 (2000) 1–5).
These claims are described above.
As indicated in the 112(b) rejection above, it is not clear how an E6-E7 fusion protein is selected from the group consisting of HPV45 and HPV39. To expedite examination, claim 1 is narrowly interpreted as reading on an HPV E6-E7 fusion protein comprising E6 and E7 antigens of HPV45 or 39. 
Relevance of Weiner et al. is set forth above.
Yan et al. teaches that two HPV gene products, E6 and E7, are expressed in most and perhaps all HPV-related pre- and cancerous cells; these genes are responsible for the transformation of cells, and are required for the maintenance of HPV-associated malignancies, thus making them ideal immunotherapeutic targets. See Introduction. Yan et al. teaches a novel-engineered DNA vaccine that encodes a HPV-16 consensus E6/E7 fusion gene (pConE6E7) with the goal of increasing its antitumor cellular immunity, and teaches that Compared to an early stage HPV-16 E7 DNA vaccine (pE7), this construct was up to five times more potent in driving E7-specific cellular immune responses; prophylactic administration of this vaccine resulted in 100% protection against HPV E6 and E7-expressing tumors; therapeutic studies indicated that vaccination with pConE6E7 prevented or delayed the growth of tumors; and that immunization with pConE6E7 could also partially overcome immune tolerance in E6/E7 transgenic mice. See e.g. Abstract.
Accordingly, Weiner et al. and Yan et al. together teaches construction and application of fusion antigen of E6 and E7 antigens from both high risk and low risk HPV types and the advantages of the fusion antigens over the E6 or E7 antigen alone.
However, they do not teach or suggest an HPV E6-E7 fusion protein comprising E6 and E7 antigens from HPV45 or 39.
Munoz discloses a summary of studies on HPV types in an international prevalence survey of HPV types in invasive cervical cancer (ICC) conducted in up to 22 countries, and teaches that overall, 99.7% of 1000 cases with histologically confirmed ICC were also shown to be HPV DNA positive using the GP5+:GP6+ or E7 primers, indicating that HPV is a necessary cause of cervical cancer; and that the most prevalent HPV types were HPV 16 (53%), HPV 18 (15%), HPV 45 (9%), HPV 31 (6%) and HPV 33 (3%).  See e.g. Abstract.
It would have been prima facie obvious for one of ordinary skill in the art at the time of invention to combine the teachings of Weiner, Yan and Munoz to construct an E6-E7 fusion antigen for HPV45 to be used as a therapeutic vaccine candidate for cervical cancers associated with HPV45.  There is a reasonable expectation of success of constructing such a fusion protein construct because sequence information of HPV45 E6 and E7 proteins are known at the time of invention1. 


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-5 and 7-8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent 10,226,526 B2. 
Although the conflicting claims are not identical, they are not patentably distinct from each other. Both sets of claims encompass an E6-E7 fusion antigen of HPV45 or HPV39. The only difference is that the patented claims specify a nucleic acid sequence encoding a fusion protein while the instant claims specify the fusion protein itself. The instant claims are obvious over the patented claims.
Conclusion
No claims are allowed. Claims 3 and 4 are objected to for depending from a rejection claim.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIANXIANG (NICK) ZOU whose telephone number is (571)272-2850.  The examiner can normally be reached on Monday - Friday, 8:30 am - 5:00 pm, EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JANET ANDRES, on (571) 272-0867, can be reached.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NIANXIANG ZOU/Primary Examiner, Art Unit 1648                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See e.g. GenBank: ABP99832.1 and GenBank: ABP99832.1.